                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEE SIRMONS, JR.,              :
         Petitioner,                       :
                                           :               No. 1:19-cv-1502
             v.                            :
                                           :               (Judge Kane)
COMMONWEALTH OF                            :
PENNSYLVANIA, et al.,                      :
         Respondents                       :

                                       ORDER

      AND NOW, on this 9th day of September 2019, in accordance with the Memorandum

filed concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 2) is
         GRANTED;

      2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc.
         No. 1) is DISMISSED for lack of jurisdiction pursuant to 28 U.S.C. § 2244(b)(2)
         without prejudice to Petitioner’s right to seek pre-authorization to file a second or
         successive petition from the United States Court of Appeals for the Third Circuit
         under 28 U.S.C. § 2244(b)(3);

      3. A certificate of appealability SHALL NOT ISSUE. See 28 U.S.C. § 2253(c)(2); and

      4. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
